Decided April 30, 1908.
On Petition for Rehearing.
[95 Pac. 334.]
Mr. Justice Eakin
delivered the opinion of the court.
Defendant asks that the decision of this court be modified, to the extent that the judgment rendered by the lower court in favor of plaintiff and against Mrs. Gaffney for the sum of $1,480 be set aside, and the settlement of the matter therein involved be permitted to stand, maintaining that of the $2,900 cash on hand, the wife was entitled to one-third, being the amount paid to her in the setltement; but this claim is not conceded. It was the subject of the litigation in one of the suits pending at the time of the settlement, and the rights of the parties thereto are not before us for consideration. This affects $980 of the $1,480. The remaining $500 was the value of one-third of the crop on the home place. It appears that it was plaintiff’s proposition to pay the wife $500 for her one-third thereof, and that plaintiff thereupon removed and marketed the crop, and cannot- now restore Mrs. Gaffney to her former condition in relation thereto; and it will be inequitable to permit him to retain the crop and also recover the $500 from Mrs. Gaffney.
Therefore the decree of the lower court will be modified, to the extent that the judgment in favor of plaintiff for- $1,480 will be reduced to $980, and in all other things affirmed. Modified and Affirmed.